UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-25043 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in its charter) New Jersey 22-1697095 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 Main Street, Hackensack, New Jersey (Address of principal executive offices) (Zip Code) 201-488-6400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of March 14, 2011, the number of shares of beneficial interest outstanding was 6,942,143 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY INDEX Part I: Financial Information Page Item 1: Unaudited Condensed Consolidated Financial Statements a.) Condensed Consolidated Balance Sheets as at January 31, 2011 and October 31, 2010; 3 b.) Condensed Consolidated Statements of Income for the Three Months Ended January 31, 2011 and 2010; 4 c.) Condensed Consolidated Statement of Equity for the Three Months Ended January 31, 2011; 5 d.) Condensed Consolidated Statements of Cash Flows for the Three Months Ended January 31, 2011 and 2010; 6 e.) Notes to Condensed Consolidated Financial Statements. 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3: Quantitative and Qualitative Disclosures About Market Risk 18 Item 4: Controls and Procedures 18 Part II: Other Information Item 1: Legal Proceedings 18 Item 1A: Risk Factors 18 Item 6: Exhibits 18 Signatures 19 Page 2 Index Part I:Financial Information Item 1:Unaudited Condensed Consolidated Financial Statements FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) January 31, October 31, (In Thousands of Dollars) ASSETS Real estate, at cost, net of accumulated depreciation $ $ Construction in progress Cash and cash equivalents Tenants' security accounts Sundry receivables Secured loans receivable Prepaid expenses and other assets Acquired over market leases and in-place lease costs Deferred charges, net Total Assets $ $ LIABILITIES & EQUITY Liabilities: Mortgages payable $ $ Accounts payable and accrued expenses Dividends payable Tenants' security deposits Acquired below market value leases and deferred revenue Total liabilities Commitments and contingencies Equity: Common equity: Shares of beneficial interest without par value: 8,000,000 shares authorized; 6,993,152 shares issued Treasury stock, at cost: 51,009 shares ) ) Dividends in excess of net income ) ) Total common equity Noncontrolling interests in subsidiaries Total equity Total Liabilities & Equity $ $ See Notes to Condensed Consolidated Financial Statements. Page 3 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED JANUARY 31, 2 (Unaudited) Three Months Ended January 31, (In Thousands of Dollars,Except Per Share Amounts) Revenue: Rental income $ $ Reimbursements Sundry income 81 Totals Expenses: Operating expenses Management fees Real estate taxes Depreciation Totals Operating income Investment income 29 36 Interest expense including amortization of deferred financing costs ) ) Net income Net income attributable to noncontrolling interests in subsidiaries ) ) Net income attributable to common equity $ $ Earnings per share (attributable to common equity): Basic $ $ Weighted average shares outstanding: Basic See Notes to Condensed Consolidated Financial Statements. Page 4 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY THREE MONTHS ENDED JANUARY 31, 2011 (Unaudited) Common Equity Shares of Beneficial Interest Treasury Shares at Cost Dividends in Excess of Net Income Total Common Equity Noncontrolling Interests Total Equity (In Thousands of Dollars) Balance at October 31, 2010 $ $ ) $ ) $ $ $ Distributions to noncontrolling interests - ) ) Net income Dividends declared ) ) ) Balance at January 31, 2011 $ $ ) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements. Page 5 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JANUARY 31, 2 (Unaudited) Three Months Ended January 31, (In Thousands of Dollars) Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Net amortization of acquired leases 6 8 Deferred revenue 61 47 Changes in operating assets and liabilities: Tenants' security accounts 69 26 Sundry receivables, prepaid expenses and other assets Accounts payable, accrued expenses and other liabilities Tenants' security deposits ) ) Net cash provided by operating activities Investing activities: Capital improvements - existing properties ) ) Construction and pre-development costs ) * ) Net cash used in investing activities ) ) Financing activities: Repayment of mortgages ) ) Deferred financing costs - 11 Dividends paid ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow data: Interest paid $ $ Supplemental schedule of non cash activities: Investing activities: Accrued capital expenditures, construction costs, pre-development costs and interest $
